DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 12, 14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamatsu et al. (JP 2000174092).
Kawamatsu teaches:
Re claim 1.  A robot comprising: 
a manipulator configured to move a tool (arm 75 and substrate W holding component, Figure 4); and 
a processor (robot control unit 30, Figure 5 and paragraph [0045]) configured to control the manipulator by: 
setting a boundary (paragraphs [0056 and 0076]), 
generating a first path in response to a received execution instruction (paragraphs [0011 and 0082]), 
(paragraphs [0011 and 0084-86]), and 
controlling the manipulator based on the second path (paragraphs [0011 and 0089]).

Re claim 3.  Wherein the processor is further configured to: 
determine an execution operation to be performed by the robot based on the received execution instruction (paragraph [0011]), and 
generate the first path based on the determined execution operation (paragraph [0011]).

Re claim 4.  Wherein the processor generates the first path as a path for moving the 40Attorney Docket No.: 6665-0131PUS1 tool (paragraph [0011]).

Re claim 5.  Wherein the processor determines that the first path goes beyond the boundary when the first path intersects with the boundary (paragraph [0059]).

Re claim 6.  Wherein the processor performs simulation for the manipulator moving according to the first path, and when at least a part of the manipulator intersects with the boundary according to a result of the simulation, the processor determines that the first path goes beyond the boundary (paragraph [0059]).

Re claim 7.  Wherein the processor determines a representative region among regions included in the boundary, and determines whether or not the first path goes beyond the boundary based on the first path and the representative region (zones A-E, Figure 6 and paragraphs [0057-0059]).

Re claim 8.  Wherein the processor determines a representative point among points on the tool, and determines whether or not the first path goes beyond the boundary based on a location of the representative point that will move according to the first path and a location of the representative region (Figure 8 and paragraph [0071]).

Re claim 12.  A method of controlling a robot, wherein the robot includes a manipulator and a tool attached to the manipulator (arm 75 and substrate W holding component, Figure 4), the method comprising: 
setting a boundary (paragraphs [0056 and 0076]); 
generating a first path in response to receiving an execution instruction (paragraphs [0011 and 0082]); 
determining whether or not the generated first path extends beyond the boundary (paragraphs [0011 and 0084]); 
in response to the generated first path extending beyond the boundary, generating a second path that does not extend beyond the boundary based on the first path and the boundary (paragraphs [0011 and 0086]); and 
controlling the manipulator based on the second path (paragraphs [0011 and 0089]).

Re claim 14.  Wherein the determining of whether or not the generated first path extends beyond the boundary includes: determining that the first path goes beyond the boundary when the first path intersects with the boundary (paragraph [0059]).

Re claim 17.  A robot comprising: 
a manipulator (arm 75, Figure 4); and 
a processor (robot control unit 30, Figure 5 and paragraph [0045]) configured to: 
set a boundary with respect to an object and related to movements of the manipulator (paragraphs [0056 and 0076]), 
generate a collision-free path that does not contact the boundary based on the boundary (paragraphs [0011 and 0084-86]), and 
control the manipulator based on the collision-free path (paragraphs [0011 and 0089]).

Re claim 18.  Wherein the processor controls the manipulator by moving the manipulator based on the collision-free path while maintaining a distance between the manipulator and the boundary to be equal to or greater than a reference distance (Figure 8 and paragraph [0071]).

Re claim 19.  Wherein in a first movement of the manipulator, the distance between the manipulator and the boundary exceeds the reference distance, and in a second (Figure 8 and paragraph [0071].  Figures 6-8 demonstrate the manipulator uses the straight path when the path does not enter an interference region, and maintains the set distance D when the straight path enters the interference region.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as applied to claim 1 and 12 above, and further in view of Braune et al. (EP 2048557).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claims 2 and 13) wherein the processor sets the boundary based on at least one of information on coordinates input from a user, and information on coordinates input by the manipulator during a teaching interval.
Braune teaches, at paragraph [0015], such manipulators may have their boundaries defined in response to user input or based on a movement path of a device.  The user thus has a number of options for defining a boundary line or interface in a simple manner depending on the spatial conditions and requirements.  
(re claims 2 and 13) wherein the processor sets the boundary based on at least one of information on coordinates input from a user, and information on coordinates input by the manipulator during a teaching interval; since Braune teaches such manipulators may have their boundaries defined in response to user input or based on a movement path of a device.  The user thus has a number of options for defining a boundary line or interface in a simple manner depending on the spatial conditions and requirements.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as applied to claim 7 above, and further in view of Noh (KR 101784500; citations are to the translation included herewith).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claim 9) wherein the processor determines a region, among the regions, that becomes closest to the tool as the representative region, when the tool moves according to the first path.
Noh teaches, at page 6, first full paragraph, representing a region of an obstacle as an ellipsoid and determining a closest point to the obstacle for determining a path for avoiding obstacles.  This reduces processing as only an ellipsoid must be considered in the avoidance calculations, rather than multiple irregularly shaped obstacles.  
In view of Noh’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught (re claim 9) wherein the processor determines a region, among the regions, that becomes closest to the tool as the representative region, when the tool moves according to the first path; since Noh teaches representing a region of an obstacle as an ellipsoid and determining a closest point to the obstacle for determining a path for avoiding obstacles.  This reduces processing as only an ellipsoid must be considered in the avoidance calculations, rather than multiple irregularly shaped obstacles.  

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as applied to claim 1 and 12 above, and further in view of Kimura (US 2010/0161124).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claims 10 and 15) wherein when the first path extends beyond the boundary, the processor generates the second path by correcting the first path so that a part of the first path, which goes beyond the boundary, is changed to extend along the boundary.
Kimura teaches, at Figures 12B and 14B and paragraph [0087], moving a robot along an interference region so as to move to the target position along a shortest path and at the maximum speeds of the drive axes.  
In view of Kimura’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Kawamatsu, (re claims 10 and 15) wherein when the first path extends beyond the boundary, the processor generates the second path by correcting the first .  

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as applied to claims 1 and 15 above, and further in view of Peine et al. (US 2021/0059781).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claims 11 and 20) wherein the processor is further configured to: set a preliminary boundary, and when the manipulator moves according to the second path, control the manipulator to move at a first velocity before the tool moves beyond the preliminary boundary, and control the manipulator to move at a second velocity after the tool moves beyond the preliminary boundary, the second velocity being less than the first velocity.
Peine teaches, at Figure 3 and paragraph [0028], scaling down a velocity of a robotic tool when the tool is within a distance D from boundary B.  This reduces the damage the tool may cause if it contacts an external object and allows the tool to come to a stop before passing boundary B.
In view of Peine’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Kawamatsu, (re claims 11 and 20) wherein the processor is further configured to: set a preliminary boundary, and when the manipulator moves according .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as modified by Kimura (US 2010/0161124) as applied to 15 above, and further in view of Peine et al. (US 2021/0059781).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claim 16) further comprising: setting a preliminary boundary; and when the manipulator moves according to the second path, controlling the manipulator to move at a first velocity before the tool moves beyond the preliminary boundary, and controlling the manipulator to move at a second velocity after the tool moves beyond the preliminary boundary.
Peine teaches, at Figure 3 and paragraph [0028], scaling down a velocity of a robotic tool when the tool is within a distance D from boundary B.  This reduces the damage the tool may cause if it contacts an external object and allows the tool to come to a stop before passing boundary B.
In view of Peine’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as (re claim 16) further comprising: setting a preliminary boundary; and when the manipulator moves according to the second path, controlling the manipulator to move at a first velocity before the tool moves beyond the preliminary boundary, and controlling the manipulator to move at a second velocity after the tool moves beyond the preliminary boundary; since Peine teaches scaling down a velocity of a robotic tool when the tool is within a distance D from boundary B.  This reduces the damage the tool may cause if it contacts an external object and allows the tool to come to a stop before passing boundary B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664